

115 S1133 IS: Patient Access to Higher Quality Health Care Act of 2017
U.S. Senate
2017-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 1133IN THE SENATE OF THE UNITED STATESMay 16, 2017Mr. Lankford (for himself, Mr. Barrasso, Mr. Cornyn, Mr. Boozman, Mr. Cassidy, Mr. Cotton, Mr. Crapo, Mr. Inhofe, Mr. Tillis, and Mr. Young) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo repeal changes made by health care reform laws to the Medicare exception to the prohibition on
			 certain physician referrals for hospitals, and for other purposes.
	
 1.Short titleThis Act may be cited as the Patient Access to Higher Quality Health Care Act of 2017. 2.Repeal of health care reform provisions limiting Medicare exception to the prohibition on certain physician referrals for hospitalsSections 6001 and 10601 of the Patient Protection and Affordable Care Act (Public Law 111–148; 124 Stat. 684, 1005) and section 1106 of the Health Care and Education Reconciliation Act of 2010 (Public Law 111–152; 124 Stat. 1049) are repealed and the provisions of law amended by such sections are restored as if such sections had never been enacted.